Citation Nr: 0103510	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  95-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from July 1976 to June 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board in 1998.  The Board 
granted service connection for the appellant's right ear 
hearing loss, and remanded the case for a determination of 
the level of disability based on bilateral service-connected 
hearing loss (the appellant's left ear hearing loss had 
already been service-connected).  That development having 
been completed, the case is now ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.

2. The appellant's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 33 decibels in the right ear, and 51 decibels in 
the left ear, with speech recognition ability of 96 
percent in the right ear and 68 percent in the left ear.

3. The evidence does not show an exceptional or unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.





CONCLUSION OF LAW

The criteria for a compensable disability rating for service 
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85-4.86 
Diagnostic Code (DC) 6100 (1998) and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA audiometric examinations in July 1994, January 
1997, and April 2000.  The RO collected all identified 
medical records.  There is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file, and the Board finds he is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Since the amended regulation offers another avenue for 
granting a higher rating, it is more favorable to the 
veteran.  If the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  See VAOPGCPREC 3-2000, April 10, 
2000.  

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (2000).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, this is not applicable in an appeal from 
a rating assigned by an initial grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant was initially granted service connection for 
his left ear hearing loss in 1994 and was assigned a 
noncompensable rating.  He was initially denied service 
connection for his right ear hearing loss.  In 1998, the 
Board granted service connection for the right ear hearing 
loss and remanded the case for a determination of the 
disability rating for bilateral hearing loss.  The appellant 
underwent an audiometric examination in April 2000 and based 
on these results, the RO assigned a noncompensable rating for 
bilateral hearing loss.  This appeal followed.

The appellant initially underwent a VA audiometric 
examination in July 1994 which indicated the following 
puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
25
25
20
20
LEFT
        
20
20
35
85
95

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 23 decibels in the right ear and 
59 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 100 percent in the right ear and 96 
percent in the left ear.

Applying the audiometric test results of the July 1994 VA 
audiometric examination to Table VI of the Rating Schedule, 
the Roman numeric designation is I for the right ear and II 
for the left ear.  38 C.F.R. § 4.85, Table VI (2000).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100
 (2000).  

The appellant underwent a second VA audiometric examination 
in January 1997 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
25
30
25
25
LEFT
        
20
15
40
60
90

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 26 decibels in the right ear and 
51 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 96 percent in the right ear and 88 
percent in the left ear.

Applying the audiometric test results of the January 1997 VA 
audiometric examination to Table VI of the Rating Schedule, 
the Roman numeric designation is I for the right ear and II 
for the left ear.  38 C.F.R. § 4.85, Table VI (2000).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100
 (2000).  

After this cases was remanded by the Board, the RO provided 
the appellant with a third VA audiometric examination in 
April 2000 which indicated the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
        
25
25
       
30
35
40
LEFT
        
30
30
45
55
75

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 33 decibels in the right ear and 
51 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 96 percent in the right ear and 68 
percent in the left ear.

Applying the audiometric test results of the April 2000 VA 
audiometric examination to Table VI of the Rating Schedule, 
the Roman numeric designation is I for the right ear and V 
for the left ear.  38 C.F.R. § 4.85, Table VI (2000).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100
 (2000).  Under the new regulations that result remains the 
same because the puretone thresholds are not at or above 55 
decibels in all of the frequencies, and there is not a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86 
(2000).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is not entitled to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  None of the three VA audiometric examinations 
indicates a compensable rating.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  However, the Board finds 
that application of the extraschedular provisions is not 
warranted in this case. There is no objective evidence that 
the appellant's service connected bilateral hearing loss 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Accordingly, the claim for a compensable disability rating 
for bilateral hearing loss is denied.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

